DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments and amendments filed 12/2/2020 have been received and fully considered.  Claims 1-12 are pending.  Claims 1, 5-7 and 11-12 are amended.  Claims 1-12 are now under consideration.

Response to Arguments
Regarding applicant’s arguments that Lesage fails to the C-shape is open in a same direction as a front of the heating device, the examiner is persuaded by this argument, however applicant has not argued nor shown that Nelson or Brown do not disclose this feature and therefore Nelson is being used to reject claims 1-6 instead of Lesage in the current rejection.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “The structural element as recited in 3”, it should be -The structural element as recited in claim 3-
Appropriate correction is required.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US Patent No. 5,020,481).
Regarding claim 1:
	Nelson teaches a structural element (127) for a housing structure (126, 127, 120) of a heating device (heating device of water heater 120), wherein the structural element is a foam part (the insulation are foam insulation material, see column 10, lines 61-67), wherein the structural element has a C-shape (see at least figure 15 where 76 has a cross sectional C-shape) that is open in a same direction as a front of the heating device, (see figure 15 where the C-shape is open towards the front of the heating device by 121). 

Regarding claim 2:
	Nelson further teaches the structural element is a thermoplastic casting foam part (where an insulating foam material is inherent in the art to be some form of thermoplastic, such as polystryene). 


	Nelson further teaches wherein the structural element has at least one receptacle (at least within the C-shape portion) for at least one of: (i) a structural housing element (120), (ii) at least one further housing element (122), and (iii) at least one functional unit (120). 

Regarding claim 4:
	Nelson further teaches wherein the at least one structural housing element is a wind box (housing 120 of heating device for water heater, as explained in a previous action the wind box is being interpreted to be a housing for a heating device). 

Regarding claim 5:
	Nelson further teaches wherein the at least one receptacle is for the at least one housing element, wherein the at least one further housing element is at least one of: at least one outer wall of an external housing (see figure 15). 

Regarding claim 6:
	Nelson further teaches wherein the at least one receptacle is for the at least one functional unit, wherein the at least one functional unit is at least one of: at least one pressure-equalization vessel (where 120 is a pressure vessel). 

Regarding claim 7:


Regarding claim 8:
	Nelson further teaches wherein the housing structure has at least one connection element (73) provided to connect the at least two structural elements to each other, the at least one connection element including at least a sheet-metal element (see figure 9 and column 10, lines 41-44, where the sheet 73 is made of metal). 

Regarding claim 9:
	Nelson further teaches wherein the housing structure has at least one wind box, which is able to accommodate a heat cell (housing around burner/electric element, either the tank itself for an electric water heater or the bottom cover of a burner for a gas water heater). 

Regarding claim 10:


Regarding claim 11:
	Nelson teaches a gas heating system (water heater system having a gas burner), comprising: a housing structure (73-78) for a heating device (water heater heating device), the housing structure including at least two structural elements (76 and 78), wherein each of the at least two structural elements is a foam part (see claim 7 addressed above), wherein the structural element has a C-shaped (see at least figure 10 where 76 has a cross sectional C-shape) that is open in a same direction as a front of the heating device. 

Claim 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al (US Patent No. 6,126,002).
Regarding claim 12:
	Brown teaches a method for mounting a housing structure (36 and 38 among the other housing elements, such as 32 and 28) for a heating device (water heater 10), the housing structure including at least two structural elements (36 and 38), wherein each of the at least two structural elements is a foam part, the method comprising: inserting, at least one connection element (see column 3, lines 58-64 where the two elements are secured to one other, and see column 4, lines 40-49 where known methods of securing are stapling or using screws, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762